TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00468-CV





In the Matter of D. O.





FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY

NO. 1606, HONORABLE HOWARD S. WARNER, II, JUDGE PRESIDING





PER CURIAM


	Appellant D. O., a juvenile, appeals the trial court's order denying a pre-trial writ
of habeas corpus.  The Clerk of this Court filed the transcript on August 5, 1995, and the
statement of facts on August 21, 1995.  Appellant's brief was due to be filed on September 20,
1995.  
	By letter dated October 13, 1995, the Clerk of this Court notified the parties that
the transcript, supplemental transcript and statement of facts were filed and that appellant's brief
was due and that the appeal was subject to dismissal unless he tendered a motion by October 23,
1995 reasonably explaining his failure to file a brief.  Tex. R. App. P. 74(l)1; see Tex. R. App.
P. 60(a)(2).  To date, D. O. has submitted neither a brief nor a motion for an extension of time
to file a brief.  Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P.
60(a)(2), 74(l)(1); Sentinel Pipe Servs., Inc. v. Tandy Computer Leasing, 825 S.W.2d 212, 212
(Tex. App.--Fort Worth 1992, no writ); Dickson v. Dickson, 541 S.W.2d 895, 896 (Tex. Civ.
App.--Austin 1976, writ dism'd w.o.j.).

Before Justices Powers, Jones and B. A. Smith
Dismissed for Want of Prosecution
Filed:  April 10, 1996
Do Not Publish